Case 1:20-cv-07040-NLH-JS Document 4 Filed 07/07/20 Page 1 of 3 PageID: 100



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   NASIR FINNEMEN,
                                         1:20-cv-07040-NLH-JS
               Plaintiff,
                                         MEMORANDUM
   v.                                    OPINION & ORDER

   CARL GRIECO, HON. NAN S.
   FAMULAR, RICHARD P. ABEL,
   KRISTINA G. MURTHA,
   ASH #329, JOHN DOES 1-2,
   GILBERT L. WILSON "Whip,"
   SHERIFF OFFICERS, CAMDEN
   COUNTY POLICE OFFICER JOHN
   DOES, METRO SELF STORAGE,
   DEBBIE LNU, MIKE LNU,
   FORECLOSURE CLEAN UP
   SERVICES, WORKERS JOHN DOES
   1-5, and DANA L. REDD,

               Defendants.



APPEARANCES:

NASIR FINNEMEN
1520 BELFIELD AVE.
APT. 4
ATLANTIC CITY, NJ 08401

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff, Nasir Finnemen, appearing pro se, filed

a complaint against numerous defendants arising out of an

eviction from his home in June 2018 that resulted in his

personal belongings being stolen; and
Case 1:20-cv-07040-NLH-JS Document 4 Filed 07/07/20 Page 2 of 3 PageID: 101



     WHEREAS, on June 12, 2020, the Court screened Plaintiff’s

complaint pursuant to 28 U.S.C. § 1915(a)(1) because Plaintiff

filed an application to proceed without prepayment of fees (“in

forma pauperis” or “IFP” application); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); and

     WHEREAS, the Court found that Plaintiff’s complaint was

deficient in four significant ways: (1) Plaintiff did not plead

what Constitutional provision or federal law Defendants

allegedly violated, (2) if Plaintiff’s case was premised on

diversity of citizenship instead for state law claims, Plaintiff

failed to plead the citizenship of the parties; (3) Plaintiff

failed to state a specific legal basis for his claims, which is

necessary to establish subject matter jurisdiction, and (4)

Plaintiff’s complaint failed to comply with Fed. R. Civ. P.

8(d)(1), which requires that “[e]ach allegation” in a complaint

“must be simple, concise, and direct” (Docket No. 2); and

     WHEREAS, the Court granted Plaintiff’s IFP application, and

provided Plaintiff with 20 days to amend his complaint to

properly cure the noted deficiencies, but the Court further

                                    2
Case 1:20-cv-07040-NLH-JS Document 4 Filed 07/07/20 Page 3 of 3 PageID: 102



provided that if Plaintiff failed to do so, his case would be

dismissed for lack of subject matter jurisdiction; and

     WHEREAS, Plaintiff timely filed a response to the Court’s

Order; and

     WHEREAS, Plaintiff requests that the Court stay his case

while he finds an attorney to represent him (Docket No. 3);

     THEREFORE,

     IT IS on this     7th        day of      July     , 2020

     ORDERED that Plaintiff’s request to stay his case is

GRANTED; and it is further

     ORDERED that the Clerk of the Court shall ADMINISTRATIVELY

TERMINATE this action; and it is further

     ORDERED that Plaintiff shall have 90 days to obtain counsel

or otherwise contact the Court regarding his efforts to secure

an attorney and his desire to continue to pursue his claims; and

it is finally

     ORDERED that if Plaintiff fails to do so within 90 days,

Plaintiff’s complaint will be dismissed without prejudice.



                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
